Citation Nr: 0013763	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-12 064A	)	DATE
	)
	)


THE ISSUE

Whether a decision of June 15, 1998, by the Board of 
Veterans' Appeals, denying entitlement to service connection 
for a low back disorder, should be revised or reversed on the 
grounds of clear and unmistakable error. 


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


FINDINGS OF FACT

1.  The moving party served on active duty from January 1980 
to September 1983.

2.  The moving party filed a motion with the Board of 
Veterans' Appeals (Board) in May 1999 seeking review of a 
Board decision entered on June 15, 1998, denying entitlement 
to service connection for a low back disorder, on the basis 
of clear and unmistakable error (CUE).

3.  On May 12, 2000, before a decision on the motion was 
promulgated, the Board received notice that the moving party 
was withdrawing his motion as to CUE in the Board's decision 
of June 1998.


CONCLUSION OF LAW

Because the motion seeking the Board's review of its 
decision of June 15, 1998, denying entitlement to service 
connection for a low back disorder, on the basis of CUE has 
been withdrawn, the Board is without jurisdiction to 
consider further such motion.  38 U.S.C.A. §§ 7104, 7111 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 20.1400, 20.1402, 
20.1404(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), 
codified at 38 C.F.R. 
§ 20.1404(f), permits a party to withdraw a motion for 
review of a final Board decision to determine whether CUE 
exists in that decision at any time before the Board 
promulgates a decision on the motion.  Inasmuch as the Board 
has not yet promulgated a decision on the motion at issue, 
the withdrawal of the motion is proper.  Per § 20.1404(f), 
dismissal of the CUE motion of May 1999 is without prejudice 
to refiling.


ORDER

The motion regarding CUE in a Board decision of June 15, 
1998, denying entitlement to service connection for a low 
back disorder, is dismissed without prejudice.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



